F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 29 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN RAYMOND PETERS,

                Petitioner-Appellant,

    v.                                                   No. 96-3110
                                                    (D.C. No. 94-CV-3074)
    UNITED STATES OF AMERICA,                              (D. Kan.)

                Respondent-Appellee.




                             ORDER AND JUDGMENT *



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner John Raymond Peters appeals from an order of the district court

dismissing his habeas petition filed pursuant to 28 U.S.C. § 2241. We affirm.

      At a general court martial proceeding in Germany, Mr. Peters pled guilty to

two counts of carnal knowledge with a minor and two counts of indecent acts

against a minor. He was sentenced to a dishonorable discharge, reduction in

grade to E-1, and confinement of twenty years with ten years suspended.

      In his petition, Mr. Peters raised issues pertaining both to the trial and the

appellate process. Mr. Peters alleged he was mentally incompetent at trial and on

appeal, he received ineffective assistance from both trial and appellate counsel, he

was denied his right to a fair trial. He also alleged “failure to give notice” during

trial and by the Court of Military Appeals, unlawful command influence,

contempt of court because court-ordered psychological tests were not performed,

evidence was withheld, and other unspecified “constitutional violations pertaining

to the right to due process.” R. at 17, p.17.

      When reviewing a military habeas petition, the federal courts are limited to

determining whether the petitioner’s claims were given full and fair consideration

by the military courts. Lips v. Commandant, United States Disciplinary Barracks,

997 F.2d 808, 810 (10th Cir. 1993); see also Burns v. Wilson, 346 U.S. 137,

139-42 (1953). If the claims were given full and fair consideration, the district

court must deny the petition. Lips, 997 F.2d at 810. Issues which were not raised


                                          -2-
to the military courts will not be considered when raised in a federal habeas

petition absent a showing of cause for the procedural default and prejudice

resulting from the error. Id. at 812.

      The record here shows the military courts gave full and fair consideration

to those issues Mr. Peters raised. We will not address the issues Mr. Peters did

not raise to the military courts as he has shown neither the requisite cause nor

prejudice.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED for substantially the reasons given by the district court. Mr.

Peter’s motion to proceed in forma pauperis on appeal is GRANTED. The

mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                         -3-